Exhibit 10.1

 

Agreement of Amendment

 

dated as of

 

June 27, 2014

 

In accordance with Section 11.02 of the Master Repurchase Agreement (the “MR
Agreement”) dated as of March 30, 2011, between IMPAC Mortgage Corp., a
California corporation as the Seller and Western Alliance Bank, an Arizona
corporation as the Buyer, the following amendments to the MR Agreement shall
take effect upon execution of this Agreement of Amendment by both the Seller and
the Buyer (the “Amendment”).

 

Section 1.  Amendments.

 

(a)         Article  II, Section 2.01, DEFINITIONS, is hereby amended by
inserting the following definition:

 

““Non-Qualified Mortgage Loan” means a Mortgage Loan that is not a Qualified
Mortgage Loan as determined by the Consumer Financial Protection Bureau.”

 

(b)          The Pricing Schedule, Schedule 3, is hereby amended by deleting the
Pricing Schedule with the Effective Date of 3/19/14 and any previous pricing
schedules in their entirety and inserting the attached Amended Pricing Schedule,
Schedule 3, with the Effective Date of 6/27/14.

 

Section 2.   Waiver/No Default.

 

On the effective date of this Amendment, no Default or Event of Default shall
have occurred and be continuing under the MR Agreement and each of the
representations and warranties of Seller made in the MR Agreement shall be true
and correct.

 

Section 3.   Limited Effect.

 

Except as expressly amended, waived and modified by this Amendment, the MR
Agreement shall continue to be, and shall remain, in full force and effect in
accordance with its terms.  The execution of this Amendment by the Buyer shall
not operate as a waiver of any of its rights, powers or privileges under the MR
Agreement or any related document.

 

Section 4.   Counterparts.

 

This Amendment may be executed by each of the parties hereto on any number of
separate counterparts, each of which shall be an original and all of which taken
together shall constitute one and the same instrument.  Delivery of an executed
counterpart signature page to this Amendment in Portable Document Format (PDF)
or by facsimile transmission shall be as effective as delivery of a manually
executed original counterpart thereof.

 

--------------------------------------------------------------------------------


 

Section 5.   GOVERNING LAW.

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF ARIZONA.

 

SELLER

 

BUYER

 

 

 

IMPAC Mortgage Corp., a California corporation

 

Western Alliance Bank, an Arizona corporation

 

 

 

By:

 

By:

              /s/ William Ashmore

 

              /s/ Albert Thuma

Name:

William Ashmore

 

Name:

Albert Thuma

Title:

President

 

Title:

Vice President

Date:

 

 

Date:

 

 

 

 

SELLER

 

 

 

 

 

IMPAC Mortgage Corp., a California corporation

 

 

 

 

 

By:

 

 

              /s/ Todd Taylor

 

 

Name:

Todd Taylor

 

 

Title:

Secretary

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3
TO
MASTER REPURCHASE AGREEMENT
BETWEEN
IMPAC Mortgage, Corp., a California corporation
AND
Western Alliance Bank, an Arizona corporation

 

PRICING SCHEDULE
Effective Date 6/27/2014

 

1)             Transaction Fees.  With respect to this Agreement, the Seller
shall pay to the Buyer each of the following amounts (“Transaction Fees”):

 

a)             Repurchase Facility Origination Fee:  $0.00

 

b)             Loan Purchase Fee: $50.00 for each Purchased Loan other than an
Aged Loan.

 

c)              Non-Qualified Mortgage Loan Purchase Fee: $100.00 for each
Purchased Non-Qualified Mortgage Loan.

 

d)             Aged Loan Purchase Fee: $100.00 for each Purchased Aged Loan.

 

e)              $50.00 a day will be assessed on any Purchased Loan with respect
to which Buyer is not in receipt of the original Mortgage Note evidencing such
Purchased Loan within five (5) Business Days of the Purchase Date.  This fee
will be assessed daily until the original Mortgage Note evidencing such
Purchased Loan is received by Buyer.

 

2)             Pricing Rates:  With respect to any Purchased Loan, the following
Pricing Rates shall apply:

 

a)             Purchased Loans repurchased by Seller within 60 days of its
Purchase Date:  Prime Rate plus 0.00%.   Purchased Loans that are Conforming
Mortgage Loans repurchased by Seller within 75 days of its Purchase Date: Prime
Rate plus 0.00%. Purchased Non-Qualified Mortgage Loans repurchased by Seller
within 60 days of its Purchase Date:  Prime Rate plus 0.50%.

 

b)             Purchased Loans repurchased by Seller within 61-90 days of its
Purchase Date:  Prime Rate plus 0.75%.  Purchased Loans that are Conforming
Mortgage Loans repurchased by Seller within 76 - 90 days of its Purchase Date:
Prime Rate plus 0.75%. Purchased Non-Qualified Mortgage Loans repurchased by
Seller within 61 - 90 days of its Purchase Date:  Prime Rate plus 1.25%.

 

c)              Purchased Loans not repurchased by Seller within 91 days of its
Purchase Date:  the lesser of (i) the Maximum Rate or (ii) Prime Rate plus
5.00%.   Purchased Loans that are Conforming Mortgage Loans repurchased by
Seller within 91 days of its Purchase Date: the lesser of (i) the Maximum Rate
or (ii) Prime Rate plus 5.00%. Purchased Non-Qualified Mortgage Loans
repurchased by Seller within 91 days of its Purchase Date:  the lesser of
(i) the Maximum Rate or (ii) Prime Rate plus 5.50%.

 

d)             Purchased Loans that are Eligible Mortgage Aged Loans not sold or
purchased by Seller within 364 days of its Purchase Date:  the lesser of (i) the
Maximum Rate or (ii) Prime Rate plus 1.75%, unless an Eligible Mortgage Aged
Loan has not been sold or purchased by 365 days of its Purchase Date, the
Pricing Rates for c) through d) above shall apply.

 

--------------------------------------------------------------------------------


 

3)             Minimum Pricing Rates:  With respect to any Purchased Loan the
following are the Minimum Pricing Rates:

 

a)             Purchased Loans repurchased by Seller within 60 days of its
Purchase Date:  3.25%.  Purchased Loans that are Conforming Mortgage Loans
repurchased by Seller within 75 days of its Purchase Date:  3.25%. Purchased
Non-Qualified Mortgage Loans repurchased by Seller within 60 days of its
Purchase Date:  3.75%.

 

b)             Purchased Loans repurchased by Seller within 61-90 days of its
Purchase Date:  4.00%. Purchased Loans that are Conforming Mortgage Loans
repurchased by Seller within 76- 90 days of its Purchase Date:  4.00%. Purchased
Non-Qualified Mortgage Loans repurchased by Seller within 61 - 90 days of its
Purchase Date:  4.50%.

 

c)              Purchased Loans, inclusive of Conforming Mortgage Loans, not
repurchased by Seller within 91 days of its Purchase Date:  the lesser of
(i) the Maximum Rate or (ii) 8.25%.  Purchased Non-Qualified Mortgage Loans
repurchased by Seller within 91 days of its Purchase Date:  the lesser of
(i) the Maximum Rate or (ii) 8.75%.

 

d)             Purchased Loans that are Eligible Mortgage Aged Loans not sold or
purchased by Seller within 364 days of its Purchase Date:  the lesser of (i) the
Maximum Rate or (ii) 5.00%, unless an Eligible Mortgage Aged Loan has not been
sold or purchased by 365 days of its Purchase Date, the Pricing Rates or Minimum
Pricing Rates for c) through d) above shall apply.

 

--------------------------------------------------------------------------------


 

4)             Sublimits, Purchase Price Percentage, Repurchase Date for
Eligible Mortgage Loans:

 

Eligible Mortgage
Loans

 

Definition

 

Repurchase
Facility
Sublimit

 

Purchase
Price
Percentage

 

Repurchase Date

 

 

 

 

 

 

 

 

 

Conforming Mortgage Loans*

 

Conforming mortgage loans are conventional one-to-four family residential, first
lien mortgages that fully conform to all underwriting and documentation
requirements of FNMA, FHLMC, or FHA/VA.

 

100% /
No Limit

 

98%

 

75 Days from the applicable Purchase Date.

 

 

 

 

 

 

 

 

 

Conforming Non-Owner Occupied

 

Conforming mortgage loans on a property other than the mortgagor’s primary
residence that conforms to all underwriting and documentation requirements of
FNMA and FHLMC.

 

30%

 

98%

 

75 Days from the applicable Purchase Date.

 

 

 

 

 

 

 

 

 

Eligible Jumbo & Super Jumbo

 

Non-Conforming mortgage loans are standard mortgage loans secured by a
one-to-four family residential, first lien mortgage but have a loan balance
greater than $417,000; $625,500 in California.

 

An approved investor commitment will be required before these loans are funded.
The underlying loan can be no greater than $2MM and must have a minimum FICO of
700.

 

30%

 

98%

 

60 Days from the applicable Purchase Date.

 

 

 

 

 

 

 

 

 

Non-Qualified Mortgage Loans

 

Non-Qualified Mortgage Loans are standard mortgage loans secured by a
one-to-four family residential, first lien mortgage that do not qualify as
Qualified Mortgage Loan as determined by the Consumer Financial Protection
Bureau.

 

An approved investor non-delegated commitment will be required before these
loans are funded. The underlying loan must have minimum FICO of 680 and LTV <
80%, or > 80% with full mortgage insurance coverage, with maximum allowable DTI
of 50%.

 

20%

 

95%

 

60 days from the applicable Purchase Date.

 

 

 

 

 

 

 

 

 

FNMA / Freddie
Mac HARP Loans

 

Maximum LTV on underlying loan of 125% for FNMA Seller Servicer. Loans must be
underwritten by automated DU system or have approved investor commitment.
Maximum DTI of 45%, Minimum FICO of 680. Primary and Second Homes only.

 

20%

 

98%

 

60 days from the applicable Purchase Date.

 

 

 

 

 

 

 

 

 

FHA Loans / GNMA
Securitization

 

Maximum LTV of 100% on underlying loan. Loans must be underwritten by automated
Loan Prospector system or have approved investor commitment.

 

100% /
No Limit

 

98%

 

60 days from the applicable Purchase Date.

 

 

 

 

 

 

 

 

 

Aged Loans

 

Performing Eligible Mortgage Loan without a current Take-Out Commitment.
Requires pre-approval of Buyer before Funding.

 

$2,000,000.00

 

80%

 

364 days from the applicable Purchase Date.

 

 

Borrowers Initial:

 

 

 

 

 

WAB Initial:

 

 

--------------------------------------------------------------------------------